DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered. 

Claim Status
Claims 2-20, 23-27, 34, and 37 are canceled.
Claims 1, 21-22, 28-33, 35-36, and 38 are under examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2020 and 10/08/2020 are being considered by the examiner.  The strikethrough is owed to lack of date.

Objections Withdrawn
Specification
The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code at 00119 is withdrawn in view of Applicant’s amendments.  

Claim Objections
The objection to claims 1, 33, and 36 is withdrawn in view of Applicant’s amendments.  
The objection to claim 21 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1, 10, 21-22, 30-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

Improper Markush Grouping
The rejection of claims 1, 28-33, and 36 on the ground that they contain an improper Markush group is withdrawn in view of Applicant’s amendments.  

Rejections Maintained
Double Patenting
Claims 1, 21-22, 28-33, 35-36, and 38 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10329349. 
Applicant’s Arguments:  The claims were rejected under non statutory double patenting as obvious over claims 1-26 of US Patent No. 10,329,349. Once the claims are otherwise in condition for allowance, a terminal disclaimer will be filed.
Examiner’s Response to Traversal:  This rejection is held in abeyance.  

New Objections
Claim Objections
Claim 1 is objected to because of the following informalities:  This claim requires a period.  
Claims 1, 33, and 36 are objected to because the term “and” should precede “a HCDR3” for consistency in the claim set.
Claims 28-29 are objected to because they refer to the antibody or its fragment but only further limit the antibody.  For clarity, the fragment should be deleted.
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for method of treating cancer with the antibody of claim 1 wherein the effective amount of the composition is effective for decreasing expression of TIGIT on CD8+ T cells and Treg cells, and decreasing inhibitory activity of TIGIT on CD8+ T cells, does not reasonably provide enablement for similar methods that decrease inhibitory activity of TIGIT on Treg cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The breadth of the claim is a method of treating cancer with an anti-TIGIT antibody recited in claim 1 using an effective amount such that TIGIT expression is decreased on CD8+ T cells and Treg cells and also such that TIGIT inhibitor activity on said cells is decreased.
The nature of the invention is a cancer treatment.
The level of skill of one skilled in this art is high.
The specification teach at  00146 that antibodies of the invention with cell lytic functions can reduce Treg cell populations and so can allow inhibition of the regulatory .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

s 1 and 22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 17 and 24 of prior U.S. Patent No. 10329349. This is a statutory double patenting rejection.
While the wording or structure of the patented claims differs from the instant claims above, the scope, after analysis, is the same between the copending claims above and the patented claims supra.  It should be noted that the patent is the result of the parent case of the instant case and so all disclosures including sequence identifiers are shared and the same between the two.
Patented claim 17 is a method of treating cancer in a subject comprising administering an effective amount of an antibody or antigen binding fragment of patented claim 1 to the subject, thereby treating cancer.  Patented claim 1 provides an antibody or antigen binding fragment thereof which binds human TIGIT, wherein the antibody or the fragment comprises six CDRs wherein the CDRs are identical to those in instant claim 1.
Instant claim 1 is drawn to a method for treating cancer, the method comprising administering to a patient in need thereof an effective amount of a pharmaceutical composition comprising an isolated antibody or antigen binding fragment thereof which binds human TIGIT, wherein the antibody and the fragment comprise six CDRs with the sequence identifiers of instant claim 1.  
Thus both claims encompass treating cancer in a patient/subject with a pharmaceutical composition comprising the antibody or fragment of instant claim 1.  This is because in the patented claim, when the antibody is administered, it is a pharmaceutical composition (composition of matter) and there is no definition of this phrase to differentiate the claims’ scopes.  With respect to the antibody and the fragment having six 
Patented claim 24 recites a method of treating cancer in a subject comprising administering an effective amount of the antibody or antigen binding fragment of claim 20 to the subject thereby treating the cancer.  Patented claim 20 recites an antibody or fragment thereof comprising SEQ ID NO. 221-222.
Instant claim 22 recites the method of claim 1 wherein the VH is SEQ ID NO. 222 and the VL is SEQ ID NO. 221.  
Therefore, both claims encompass treating cancer in a patient/subject with a pharmaceutical composition comprising the antibody or fragment of instant claim 22.  This is because in the patented claim, when the antibody is administered, it is a pharmaceutical composition (composition of matter) and there is no definition of this phrase to differentiate the claims’ scopes.  With respect to the antibody and the fragment having the VH and VL recited, the patented claim requires that they both bind human TIGIT and so they will both have the VH and VL recited.  Thus, the only difference in the claims above is semantics and grammar.
Thus, the claims are rejected here.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1, 21-22, 30-31, 33, 35-36, and 38 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 53-61 of copending Application No. 16/634506 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each. 
All sequence identifiers between the copending and instant applications will be identical since both contain the same PCT application in their priority list.
The copending claims are drawn to methods of promoting a T cell activity comprising contacting a population of T cells with an antibody or fragment thereof that binds to human TIGIT wherein the antibody comprises the CDRs of instant claim 1.  See copending claim 53(i).  Said antibody can have SEQ ID Nos. 221-222 as VH and VL respectively (copending claim 54(vi)) or a sequence 95 or 99% identical thereto (copending claim 56).   The method can be in vivo (copending claim 60) and the subject can have cancer (copending claim 61).  
Administering these antibodies to the patient population with cancer will achieve the intended results of the preambles and wherein clauses of the instant claims rejected above.  This is in part due to the fact that no one would administer an ineffective amount of the antibody to the subject and the promotion of T cell activity with said antibody will result in cancer treatment, increased patient survival and reduced tumor volume, as well as the actions of instant claims 30-31.  A cancer patient would be viewed as a patient in need of Treg cell population reduction, and is a species of the patient in instant claim 33.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the instant and copending applications share the same non-provisional, non-foreign priority, U.S. effective filing date and so terminal disclaimers are needed in both cases if filed.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael Allen/Primary Examiner, Art Unit 1642